DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 15/817,282 for an APPARATUS, ARTICLE AND SUPPORT FOR FAUX FLORAL ARRANGEMENTS , filed on 11/19/2017.  This correspondence is in response to applicant’s RCE filed on 6/2/2022.  Claims 1, 8-31 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 8-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other" therein.  There is insufficient antecedent basis for this limitation in the claim. Claims 8-22, 30 and 31 are rejected for the same reasons as dependent on claim 1.
Claim 8 contains the limitation regarding “at least one floral item.”  This limitation is unclear and confusing because it is unclear whether applicant intends to refer to the one or more faux floral items in claim 1 or a different floral item(s), not necessarily faux.  If applicant intends to refer back to the faux floral items, then the term in claim 8 lacks proper antecedent basis.  Based on the Remarks, it appears that applicant intends to refer to the at least one faux floral item referenced in claim 1.  Appropriate clarification is requested.  
Claim 15 refers to the term “artificial floral items,” however claim 1 refers to “faux floral items.”  It is suggested that the applicant use either the term faux or artificial in both instances in order to maintain consistency.    Claims 16-20 are rejected for the same reasons as dependent on claim 15.
Claims 19, 20, 21 and 28 refer to hollow spaces having a shape.  This limitation is confusing and unclear because it is unknown how a hollow space has a shape.  Further clarity is needed.  Appropriate clarification is requested.  Claims 22 and 29 are rejected for the same reasons as dependent on claims 21 and 28.
Claim 23 recites the limitation "the other" therein.  There is insufficient antecedent basis for this limitation in the claim. Claims 24-25 are rejected for the same reasons as dependent on claim 23.
Claim 26 recites the limitation "the other raised band" and “the other side” therein.  There is insufficient antecedent basis for these limitations in the claim.  Claim 27 is rejected for the same reasons as dependent on claim 26.
Further, claim 26 contains the terms regarding “a side,” “another side,” “the side” and “the other side.”  These multiple references to a particular side are confusing.  It is unclear which side(s) the applicant intends to refer.  Appropriate clarification is requested.  Claim 27 is rejected for the same reasons as dependent on claim 26.
Claim 28 recites the limitations "said other outline" and “the outline associated with” therein.  There is insufficient antecedent basis for these limitations in the claim.  Claim 29 is rejected for the same reasons as dependent on claim 28.
Claims 30 and 31 contain the limitations regarding ”at least one floral artifact or material” and “floral material or artifact,” however these limitations are unclear because they are inconsistent with the “one or more faux floral items” set forth in claim 1.  It is unclear whether applicant intends to refer to the same floral items/artifacts/material and whether those items are natural or faux.  Appropriate clarification is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 9, 10 and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harshman (U.S. Pat. 8,151,516).
Regarding claim 1, as best understood, Harshman teaches a support for one or more faux floral items comprising: a first part and one or more other parts; wherein at least a portion of each of the one or more other parts comes in contact with a portion of the first part; wherein at least one member from among the first part and the one or more other parts comprises one or more connectors for attachment to said one or more faux floral items (all members are attached to each other); and wherein at least one section from among the first part and the one or more other parts comprises two raised bands each extending along a length of a first surface, and another raised band behind the at least one section comprises the first surface, the other raised band extending along the length. 


[AltContent: textbox (other part)][AltContent: textbox (first part)]
[AltContent: textbox (another/other  raised band)][AltContent: arrow][AltContent: textbox (right direction of side of section)][AltContent: arrow][AltContent: textbox (left direction of side of section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (length direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (two raised bands)][AltContent: arrow][AltContent: arrow][AltContent: textbox (connector)][AltContent: arrow]
    PNG
    media_image1.png
    510
    728
    media_image1.png
    Greyscale



Regarding claim 9, as best understood, Harshman teaches the support of claim 1, further comprising: a connector is situated between the two raised bands; and wherein said connector is from among the one or more connectors.
Regarding claim 10, as best understood, Harshman teaches the support of claim 1, wherein the two raised bands each run lengthwise along or near either edge of the first surface.
Regarding claim 23, as best understood, Harshman teaches a support (see figure above) comprising: one or more parts (first part in figure above); wherein at least one member from among the one or more parts comprises one or more connectors; and wherein a section from among the one or more parts comprises two raised bands each extending along a length of a surface, and another raised band situated behind the surface, the other raised band extending along the length. 
Regarding claim 24, as best understood, Harshman teaches the support of claim 23, further comprising: wherein the section comprises a connector situated between the two raised bands; and wherein the one or more connectors comprise said connector.
Regarding claim 25, as best understood, Harshman teaches the support of claim 24, further comprising: wherein the two raised bands each run lengthwise along or near either edge of the surface; and wherein the one or more parts comprise plastic material and at least one rectangular or square cross section.
Regarding claim 26, as best understood, Harshman teaches a frame (see figure above) for floral arrangement, comprising: one or more parts (first part in figure above); wherein at least one part from among the one or more parts comprises a section; and wherein said comprises two raised bands atop a side, at least a portion of each of the two raised bands extends lengthwise along the section, another raised band is atop another side, at least a portion of the other raised band extends lengthwise along the section, and the section comprises the other side, and the side and the other side are facing a different direction.
Regarding claim 27, as best understood, Harshman teaches the frame of claim 26, further comprising: wherein the section comprises a connector situated between the two raised bands; and wherein the one or more connectors comprise said connector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harshman (U.S. Pat. 8,151,516) in view of Loftice (U.S. Pat. 3,418,194).
Regarding claim 8, as best understood, Harshman teaches the support of claim 1, but does not specifically teach that at least one faux floral item is attached via the one or more connectors to the at least one section from among the first part and the one or more other parts.  Loftice, however teaches the use of a flower support for both natural and artificial flowers in order to provide a decorative floral arrangement.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use at least one faux floral item attached via the one or more connectors to the at least one section from among the first part and the one or more other parts since the support is used for supporting and holding floral items and both natural and faux floral items can be supported on the stand, which would be consistent with its intended use.
Allowable Subject Matter
Claims 11-22 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        June 7, 2022